DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
The status of the 12/13/2021 claims, is as follows: Claims 11, and 17 have been amended; Claims 14-15, and 18 have been withdrawn; Claims 1-10 have been canceled; and Claims 11-18 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. (US 20060110507, previously cited)
Regarding Claim 11, Yoakim discloses a unit (extraction system, para. 0029; figs. 10-12) for preparing infusions, comprising: 
a capsule (capsule 1) including: 
a truncated cup-shaped main body (cup-like base body 4) having a sloped side wall (at least sidewall 7, and step 26), an upper base and an open lower base (annotated fig. 10), 
a lid (foil member 5) for closing said open lower base and forming an inner chamber with said main body in which there is contained an infusion product (ingredients 3) (para. 0057, 0066), 
a perimetrical rim (annotated fig. 10) projecting outwardly from said open lower base and having an injection side and an extraction side, and 
a sealing member (step 26 as sealing member), provided on said injection side of said perimetrical rim (para. 0091; figs. 10-12); and 

[AltContent: arrow][AltContent: textbox (rim)][AltContent: arrow][AltContent: textbox (Upper base)][AltContent: textbox (Open lower base)][AltContent: arrow]
    PNG
    media_image1.png
    731
    475
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Yoakim (US 20060110507))]

a device (enclosing member 9) for preparing infusions including:
a truncated-cone-shaped enclosing member (enclosing member 9) configured to receive said capsule (capsule 1) and having a circular leading sealing edge (sealing surface 15) (fig. 10) shaped to correspond to a shape of the sealing member (para. 0082 and 0093), said device (enclosing member 9) being configured to prepare an infusion (coffee), among the infusions (tea or other ingredients) (abstract), by causing a liquid to pass under pressure through said inner chamber (para. 0062), said circular leading sealing edge sealing surface 15) having an annular cross section defining an inner diameter and an outer diameter (fig. 10), 
wherein said unit (extraction system) has a rest position in which said circular leading sealing edge (sealing surface 15) is remote from said sealing member (step 26) and an operative position in which said circular leading sealing edge (sealing surface 15) is compressed against said sealing member (step 26) to provide fluid tightness during the preparation of said infusion (para. 0045-0046; figs. 10-12), 
wherein said sealing member (step 26) includes, 
an annular groove (annotated fig. 12) surrounding the main body and which is formed by said sloped side wall of said main body and a sloping remote wall extending from said sloped side wall of said main body to form a sloped side with said sloped side wall of the main body (annotated fig. 12) (it is noted that the groove annotated fig. 12 is formed partly by the sloped side wall of the main body and the sloped side of the remote wall of the main body), the sloped side wall of the main body and the sloped side of the remote wall forming 'V' shape walls delimiting the annular groove (annotated fig. 12) , so that said annular groove (annotated fig. 12) is narrowing from the injection side towards the extraction side to form the 'V' shape corresponding to the shape of the circular leading sealing edge of the truncated-cone-shaped enclosing member (sealing surface 15) (para. 0078, 0080, and 0082) (it is noted that ‘V’ shape of the groove formed by the sloped side wall and the sloped remote wall of step 26 of the capsule corresponds to ‘V’ shape of the sealing surface 15 of the enclosing member 9; fig. 12), 

[AltContent: textbox (Prior Art
Yoakim (US 20060110507))][AltContent: textbox (Main axis)][AltContent: connector][AltContent: arrow][AltContent: textbox (‘V’ shape)][AltContent: arrow][AltContent: textbox (groove)][AltContent: textbox (Sloping remote wall of main body)][AltContent: arrow][AltContent: textbox (Sloped side wall of main body)][AltContent: arrow]
    PNG
    media_image2.png
    447
    470
    media_image2.png
    Greyscale



the sloped side of the remote wall sloping at an angle of 180 degrees relative to a main axis of the truncated cup-shaped main body, 
wherein said ‘V’ shape of the annular groove (‘V’ shape of the groove annotated fig. 12) corresponding to said circular leading edge (‘V’ shape of sealing surface 15) are configured so that, in the operative position, said circular leading sealing edge (sealing surface 15) contacts the sloped side wall of the main body and the sloped side of the remote wall delimiting the annular groove to be inserted in said annular groove and be sealingly compressed simultaneously against said sloped side wall of said main body and against the sloped side of said remote wall (para. 0080 and 0082; fig. 12), 
sealing surface 15) has an inner diameter and an outer diameter (annotated fig. 12 below) 
wherein a floor of the ‘V’ shape forming said annular groove (annotated fig. 12 below) defines a floor diameter that is greater than said inner diameter of the enclosing member (enclosing member 9) and smaller than said outer diameter of the enclosing member (“floor” is interpreted to mean a base on which the bell member 9 sits on) 
[AltContent: textbox (Prior Art
Yoakim (US 20060110507))][AltContent: textbox (floor)][AltContent: arrow][AltContent: textbox (inner diameter)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer diameter)]
    PNG
    media_image2.png
    447
    470
    media_image2.png
    Greyscale


wherein said side wall in a region of said annular groove slopes at an angle relative to said main axis (fig.12), and 
wherein said annular groove has a height measured from a lowest point of said extraction side and a depth measured from said maximum height, to the floor of said annular groove (fig. 3).
However, Yoakim does not disclose:
0 relative to the main axis of the truncated cup-shaped main body, 
wherein said circular leading sealing edge has the inner diameter between 29.8 and 30.4 mm and the outer diameter between 30.6 and 32 mm, 
wherein said side wall in a region of said annular groove slopes at an angle between 14 and 17.50 relative to said main axis, 
wherein said annular groove has a maximum height between 0.8 and 3 mm measured from a lowest point of said extraction side and a depth between 0.5 and 1.5 mm measured from said maximum height, to the floor of said annular groove. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that to design the sealing member of the capsule to have such configuration as stated above, is merely a design choice, such that the sealing member of the capsule is sealingly pressed against the enclosing member in a manner to ensure proper seal and prevent any leak (para. 0042 and 0080). 

Regarding claim 12, Yoakim discloses the unit (extraction system), wherein said capsule (capsule 1) has a guide area (side wall 7) on said side wall extending from the floor of said annular groove (groove annotated fig. 12 of claim 11) to at least one third of the height of said capsule [it is noted that the side wall of capsule helps guide the capsule into the enclosing member 9].  



Regarding claim 13, Yoakim discloses the unit (extraction system), wherein an inner wall of said enclosing member and the side wall of said capsule have mating shapes in said guide area (fig. 10).

Regarding claim 16, Yoakim discloses the unit (extraction system), wherein said annular groove (groove annotated fig. 12 of claim 11) narrows from said injection side towards said extraction side asymmetrically (fig. 12). 
[AltContent: textbox (Prior Art
Yoakim (US 20060110507))]
    PNG
    media_image2.png
    447
    470
    media_image2.png
    Greyscale



Regarding claim 17, Yoakim discloses the unit (extraction system), wherein the angle of slope of said side wall of said main body relative to said main axis is smaller than an angle of slope of said remote wall relative to said main axis [looking at annotated fig. 12, it is evident that the angle of slope of the side wall of the main body is smaller than the slope of the remote wall relative to the main axis, which is at 180 degrees]. 

Response to Argument
Applicant's arguments filed on 12/13/2021 have been considered but have respectfully not found persuasive for the following reasons: 
It is respectfully noted that amendments necessitate new grounds of rejection. Therefore, the arguments pertaining to a first embodiment depicted in figs. 2-4 of Yoakim are considered moot because a third embodiment depicted in figs. 10-12 is relied upon for the rejections of the claims. In the third embodiment shown in fig. 12, Yoakim discloses the circular leading edge (sealing surface 15) contacts and simultaneously compresses on the sloped side wall of the main body and the sloped side of the remote wall of the main body of the capsule to form a water-tight seal between them (para. 0091). The groove is the space defined partly by these walls and character number 27 (fig. 12). When the sealing surface 15 is inserted in the groove, the sealing surface 15 having ‘V’ shape surface contacts and compresses simultaneously on the sloped side wall and the sloped remote wall of the capsule. 
[AltContent: textbox (Prior Art
Yoakim (US 20060110507))][AltContent: textbox (Sloped side wall)][AltContent: arrow][AltContent: textbox (Sloped remote wall)][AltContent: arrow]
    PNG
    media_image3.png
    443
    475
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761